DETAILED ACTION
Claims 1-20 are pending in the Instant Application
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,545,974. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are broader in certain circumstances, the claims would encompass the claims of the other and be anticipated by the other claims. The claims are rejected as noted:  



Application No. 16/591,223
U.S. Patent No. 10,545,974
Claim 1  + Claims 5-7 
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 8
Claim 5 
Claim 9
Claim 6
Claim 10
Claim 7
Claim 11
Claim 8
Claim 12
Claim 9
Claim 13
Claim 10
Claim 14
Claim 11
Claim 15
Claim 12
Claim 16
Claim 13
Claim 17
Claim 14
Claim 18
Claim 15
Claim 19
Claim 16
Claim 20
Claim 17


While Applicant has stated he will file a terminal disclaimer, none has been filed as of yet. This rejection will not be held in abeyance. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 17, 19 ad 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Lin et al. (“Lin”), United States Patent Application Publication No. 2004/0015487.

As per claim 16, Lin discloses a system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 
receiving, by a database, a query requesting data in the form of a table ([0119] wherein a query 30 is received, and [0057] wherein query 30 can return a table recognized as a data set) in which each row is related to a different node of a hierarchy of nodes([0123] each row in a database table is mapped to an object, wherein an object is mapped to a node, therefore, each row is related to a node), the query providing for unary structural grouping with structural recursion in which each node acts as an input node and an output node ([0124] wherein the parse tree that is created for the joins of the query, wherein each node acts as an input and an output node, wherein the qualifier is the input and the output is the value produced by the node), the received query encapsulating  a hierarchical window clause and at least one expression containing a window function on a hierarchical window specified by the ([0119] the hierarchal window clause recognized as the query containing entities as described in [0013], the window function recognized as the entity, described as an object with classes having inheritance (hierarchy)); constructing a directed acyclic graph of at least a portion of the rows in a windowed table based on the hierarchical window clause; obtaining, based on the at least one expression encapsulated within the received  query ([0123] wherein a DAG is generated, wherein the DAG consists of the nodes from the parse tree, which are representative of the rows in the table based on the query i.e. hierarchical window clause), results responsive to the query by accumulating data from the rows across edges of the directed acyclic graph([0125] accumulating data from the rows across edges of the directed acyclic graph recognized as traversing the DAG, obtaining the results recognized as the output); and providing data comprising at least a portion of the obtained results ([0125] wherein providing data results recognized as producing output).  

  
As per claim 17, Lin discloses the system of claim 16, wherein the directed acyclic graph is explicitly constructed ([0123] wherein the DAG is specifically mapped to a parse tree and because it’s specifically generated, it is explicit).     

As per claim 19, Lin discloses the system of claim 16, wherein the hierarchical window clause specifies a row field ([0013] wherein the hierarchical window clause recognized as the query with the entity/object, wherein an object is mapped to a row i.e. specifies a row) whose contents represent the position of the row in a hierarchy of nodes([0121] wherein the query is parsed to form the parse tree (i.e. hierarchy of nodes, so the query determines where the row (node) is included in the tree/hierarchy), and wherein the structure of the directed acyclic graph is derived from the structure of the hierarchy of nodes ([0123] wherein the DAG is specifically mapped to a parse tree (hierarchy of nodes)).    

As per claim 20, claim 20 is substantially similar to the system of claim 17 and is rejected for the same rationale and reasoning, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-7, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Lai, United States Patent 7,627,537.

As per claim 1, Lin discloses a method for implementation by one or more data processors forming part of at least one computing device, the method comprising: 
receiving, by a database, a query requesting data in the form of a table ([0119] wherein a query 30 is received, and [0057] wherein query 30 can return a table recognized as a data set) in which each row is related to a different node of a hierarchy of nodes ([0123] each row in a database table is mapped to an object, wherein an object is mapped to a node, therefore, each row is related to a node,,
 the query providing for unary structural grouping with structural recursion in which each node acts as an input node and an output node ([0124] wherein the parse tree that is created for the joins of the query, wherein each node acts as an input and an output node, wherein the qualifier is the input and the output is the value produced by the node), 
the query encapsulating a hierarchical window clause and at least one expression containing a window function on a hierarchical window specified by the hierarchical window clause([0119] the hierarchal window clause recognized as the query containing entities as described in [0013], the window function recognized as the entity, described as an object with classes having inheritance (hierarchy)); 
constructing a directed acyclic graph of at least a portion of the rows in a windowed table based on the hierarchical window clause([0123] wherein a DAG is generated, wherein the DAG consists of the nodes from the parse tree, which are representative of the rows in the table based on the query i.e. hierarchical window clause); 
obtaining, based on the at least one expression specified by the query encapsulated within the received query, results responsive to the query by accumulating data from the rows across edges of the directed acyclic graph ([0125] accumulating data from the rows across edges of the directed acyclic graph recognized as traversing the DAG, obtaining the results recognized as the output); and providing data comprising at least a portion of the obtained results ([0125] wherein providing data results recognized as producing output), but does not disclose the obtaining reusing previous results to form part of the results responsive to the query when available. However, Lai teaches the obtaining reusing previous results to form part of the results responsive to the query when available ([Col 9, lines 47-63] wherein intermediate results are stored for each DAG node in a cache for resuse).  
Both Lin and Lai use a DAG to calculate a value. One could use the cached results in Lai with the query row values in Lin to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of receiving a query and calculating a result using a DAG in Lin with the caching of results on a DAG for reuse in Lai in order to speed up calculations.

As per claim 2, note the rejection of claim 1 where Lin and Lai are combined. The combination teaches the method of claim 1. Lin further discloses wherein the directed acyclic graph is explicitly constructed ([0123] wherein the DAG is specifically mapped to a parse tree and because it’s specifically generated, it is explicit).   

As per claim 4, note the rejection of claim 1 where Lin and Lai are combined. The combination teaches the method of claim 1. Lin further discloses wherein the hierarchical window clause specifies a row field ([0013] wherein the hierarchical window clause recognized as the query with the entity/object, wherein an object is mapped to a row i.e. specifies a row) whose contents represent the position of the row in a hierarchy of nodes([0121] wherein the query is parsed to form the parse tree (i.e. hierarchy of nodes, so the query determines where the row (node) is included in the tree/hierarchy),  and wherein the structure of the directed acyclic graph is derived from the structure of the hierarchy of nodes ([0123] wherein the DAG is specifically mapped to a parse tree (hierarchy of nodes)).   

As per claim 5, note the rejection of claim 1 where Lin and Lai are combined. The combination teaches the method of claim 4. Lin further discloses wherein the hierarchical window clause further specifies direction of desired data flow across the constructed directed acyclic graph ([0013] wherein the hierarchical window clause recognized as the query with the entity/object, the direction recognized as the relationship between objects described in [0274] as the parent child relationship with a uni-directional association between classes of entities/objects as described in [0277], which is used to create the parse tree, which is used to create the DAG as described in [0124]). 

As per claim 6, note the rejection of claim 1 where Lin and Lai are combined. The combination teaches the method of claim 5. Lin further discloses wherein the direction of desired data flow follows a direction of edges of the hierarchy of nodes ([0187] wherein the tree is created by inheritance hierarchy i.e direction, and the DAG Is created by the hierarchy of nodes [0124]). 

As per claim 7, note the rejection of claim 1 where Lin and Lai are combined. The combination teaches the method of claim 5. Lin further discloses wherein the direction of desired data flow follows a direction of inverted edges of the hierarchy of nodes ([0123] wherein the direction is of inverted edges since it is “post-fix order,” which means that it starts with the highest node, and traverses the edges (inverse).)   

As per claim 9, note the rejection of claim 1 where Lin and Lai are combined. The combination teaches the method of claim 1. Lin further discloses wherein providing data comprises at least one of: persisting at least a portion of the obtained results, loading at least a portion of the obtained results into memory, transmitting at least a portion of the obtained results to a remote computing system, or displaying at least a portion of the obtained results in an electronic visual display ([0057] the displaying the results recognized as the output of the results). 
  
As per claim 10, note the rejection of claim 1 where Lin and Lai are combined. The combination teaches the method of claim 1. Lin further discloses wherein the query further specifies a window partition clause and the data stored in the hierarchy of nodes is partitioned according to the window partition clause, wherein the generated directed acyclic graph of the hierarchy of nodes is based on the partitioned data ([0126]-[0132] wherein the query includes a clause that restricts the results i.e. partitions the data).  

As per claim 12, note the rejection of claim 1 where Lin and Lai are combined. The combination teaches the method of claim 1. Lin further discloses wherein the query comprises a RECURSIVE keyword wrapping at least one expression having at least ([0285]-[0286] wherein the EntityKey is considered the RECURSIVE keyword, that wraps type of class over the hierarchical window identified by its identifier).  

As per claim 13, note the rejection of claim 1 where Lin and Lai are combined. The combination teaches the method of claim 1. Lin further discloses wherein the database is a main-memory relational database management system ([0053] wherein the relational database is described, which is stored in main-memory).  


Claims 3 and  8 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lin, in view of Lai in further view of Liu, United States Patent Application Publication No. 2012/0179687.

As per claim 3, note the rejection of claim 1 where Lin and Lai are combined. The combination teaches the method of claim 1, but does not disclose wherein the directed acyclic graph is not explicitly constructed.  However, Liu teaches wherein the directed acyclic graph is not explicitly constructed ([0158] wherein the DAG is created at certain times automatically).
Both Lin and Liu use DAG to process queries. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale (B) Simple substitution of one known element for another to obtain predictable results. In this case, replacing one method of constructing a graph with another will achieve predictable results since the graph is still being constructed using either method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the explicitly constructed DAG in Lin with the not explicitly constructed DAG in Liu in order to save time at runtime. 

As per claim 8, note the rejection of claim 3 where Lin, Lai and Lui are combined. The combination teaches the method of claim 3. Liu further teaches wherein the data flow across the directed acyclic graph bypasses at least one intermediate node of the hierarchy of nodes ([0143] wherein nodes are removed i.e. bypassed). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view Liu, United States Patent Application Publication No. 2012/0179687.


As per claim 18, Lin discloses the system of claim 16, but does not disclose wherein the directed acyclic graph is not explicitly constructed. However, Liu teaches wherein the directed acyclic graph is not explicitly constructed ([0158] wherein the DAG is created at certain times automatically).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale (B) Simple substitution of one known element for another to obtain predictable results. In this case, replacing one method of constructing a graph with another will achieve predictable results since the graph is still being constructed using either method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the explicitly constructed DAG in Lin with the not explicitly constructed DAG in Liu in order to save time at runtime. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lai in further view of Addison, Jr, (“Addison”), United States Patent No. 7,254,584.

As per claim 11, note the rejection of claim 1 where Lin and Lai are combined. The combination teaches the method of claim 1, but does not disclose wherein the query is formulated in Structured Query Language (SQL). However, Addison teaches wherein the query is formulated in Structured Query Language (SQL) ([Col 5, lines 56-59] wherein a user uses a generic SQL statement). 
Both Lin and Addison query hierarchical objects. Lin allows a user query, but not in SQL. The query is translated to SQL. One could receive the query in SQL to teach the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale (B) Simple substitution of one known element for another to obtain predictable results. In this case, the query in Lin can be replaced by the SQL query in Addison and the results would be predictable since Lin eventually translates the query into SQL. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the query in Lin with the SQL query in Addison to use a language that is well-known and generic for all users. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lai in further view Liu, et al. (“Liu Y”), United States Patent Application Publication No. 2014/0172776. 

As per claim 14, Lin discloses the method of claim 11, but does not disclose wherein the database is a column-oriented in-memory database. However, Liu Y teaches wherein the database is a column-oriented in- memory database ([Col 4, lines 53-61] wherein an in-memory database is described (data repository)). 
Lin describes a database but not an in-memory database. One could include the database “in-memory” as taught by Liu Y to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view Lai in further view of Mitchell et al. (“Mitchell”), United States Patent Application Publication No. 2007/0094237. 
NAI-1502302834v1 50Attorney Docket No. 14291-211-999 /160742US01 
As per claim 15, Lin discloses the method of claim 1, but does not disclose wherein the database is a distributed database in which data is stored across multiple computing systems. However, Mitchell teaches wherein the database is a distributed database in which data is stored across multiple computing systems ([Abstract]). 
Lin and Mitchell use a relational database. One could implement the database in Lin in a distributed database in Mitchell to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the database in Lin with the distributed database in Mitchell in order to move data closer to individuals and allow for multiple copies to increase the speed and efficiency of the system. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
30 November 2020 have been fully considered but they are not persuasive. 
As per claims 16-20, independent claims 16 and 20 do not contain the amendments relating to the “reusing” of results. Adding the claim language regarding expressions encapsulated within the query does not change the scope beyond what is disclosed by Lin. REMARKS, page 7, states “No suggestion is made here or elsewhere in Lin that results can be used in response to a unary grouping specified by a query.” Lin teaches this by providing for a grouping of nodes. Applicant is encouraged to further define the grouping to overcome this rejection. If questions remain, please contact the Examiner for an interview. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158